Citation Nr: 0016217	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  94-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  What evaluation is warranted for the period from April 
23, 1992, for a chronic left knee disorder with arthroscopic 
surgery and cartilage removal?

2.  What evaluation is warranted for left knee medial 
compartment degenerative changes with limitation of motion 
from May 4, 1999?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1978 to 
April 1992, with additional unverified prior active service 
of 7 months and 17 days.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a November 1992 decision of the RO, 
which, in part, granted service connection for a chronic left 
knee disorder with arthroscopic surgery resolving and 
cartilage removal and assigned a noncompensable rating, 
effective April 23, 1992.

In a June 1996 decision, the Board denied the veteran's claim 
for a rating in excess of 20 percent.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In August 1997, counsel for the 
veteran and VA filed a Joint Motion for Remand.  An August 
1997 Order of the Court granted the motion and vacated the 
Board's decision of June 1996.  The case was remanded for 
further development, readjudication and disposition in 
accordance with the Court-adopted Joint Motion for Remand.

Pursuant to the Court order, the Board remanded the case to 
the RO in May 1998.  In November 1998, the RO assigned a 30 
percent rating for the veteran's left knee disorder, 
effective on April 23, 1992.

In July 1999, the Board remanded the case for further 
development.  In October 1999, the RO continued the 30 
percent evaluation for the left knee disorder and granted a 
separate 10 percent rating for medial compartment 
degenerative changes of the left knee with limitation of 
motion, effective May 4, 1999.



FINDINGS OF FACT

1.  Since April 23, 1992, the veteran's chronic left knee 
disorder with arthroscopic surgery resolving and cartilage 
removal has been manifested by severe recurrent subluxation 
and lateral instability.  This is the maximum schedular 
rating.

2.  Since April 23, 1992, the veteran's chronic left knee 
disorder with arthroscopic surgery and cartilage removal has 
not necessitated frequent hospitalization, it is not 
productive of disuse atrophy, and it has not been productive 
of an impact on unemployability beyond that reflected in the 
previously established award for individual unemployability.

3.  The appellant first presented clinical evidence of 
arthritis of the left knee on April 25, 1997.

4.  Since April 25, 1997, the veteran's degenerative changes 
of the left knee have not been manifested by limitation of 
flexion to 30 degrees or limitation of extension to 15 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
chronic left knee disorder with arthroscopic surgery and 
cartilage removal, from April 23, 1992, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a 10 percent rating for medial 
compartment degenerative changes of the left knee with 
limitation of motion, have been met since April 27, 1997.  38 
U.S.C.A. § 5110 (West 1991); Fenderson v. West, 12 Vet. App. 
119 (1999).

3.  The criteria for a rating in excess of 10 percent for 
medial compartment degenerative changes of the left knee with 
limitation of motion, from April 27, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was honorably discharged from the service in 
April 1992 as a result of a Medical Board evaluation which 
recommended discharge due to a left knee injury and a 
headache disorder.  She filed an application for compensation 
benefits in May 1992.

At a VA examination in June 1992, the veteran complained of 
daily pain in her left knee and she used a crutch to assist 
in her ambulation.  She indicated that she could only walk 
about six blocks, sit for approximately one hour and stand 
for approximately twenty minutes.  The veteran reported that 
she could not lift more than five pounds without experiencing 
pain in her left knee.  Range of motion study revealed 
flexion to 120 degrees and extension to zero degrees.  X-ray 
studies of the left knee revealed a normal joint.  She was 
diagnosed with a chronic left knee condition with 
arthroscopic surgery resulting in cartilage removal.

During a hearing at the RO in March 1994, the veteran 
testified that she was never without pain in her left knee 
and that she had to use a cane to walk.  She indicated that 
she could not walk more than two blocks, could not sit with 
her knee bent for more than twenty minutes and could not 
stand on her left leg for more than ten minutes.  She 
reported that she could not kneel on her left knee and that 
the left knee always felt unstable.  The veteran and her 
husband both testified that she had experienced instability 
in the left knee and that the joint gave out about three or 
four times a month depending on the amount of use of the 
knee.  The veteran reported that she experienced swelling in 
the left knee on a daily basis and treated the swelling with 
anti-inflammatory medication.  She indicated that exercise 
had not helped her disorder.

On VA outpatient treatment records, reflecting treatment from 
April 1993 to February 1994, the veteran was seen on several 
occasions for pain in her left knee.  In September 1993, she 
had a range of motion from 0 degrees to 110 degrees with no 
ligament instability or effusion.  There was a finding of 
tenderness on the medial joint line and the veteran was 
assessed as having chondromalacia of the left knee.  In 
February 1994, the veteran presented in order to have her 
prescription to Motrin refilled.  She had a full range of 
motion in her left knee at that time.

At a VA examination in April 1994, the veteran complained of 
diffuse pain about her left knee with medial pain being 
greater than lateral pain, popping symptoms with occasional 
mild swelling, and occasional instability.  She denied any 
locking of her left knee.  She reported that she treated her 
pain with Motrin and used a cane to assist with ambulation.  
She indicated that she could not walk more than one block.  
The veteran had a left-sided antalgic gait and three well-
healed arthroscopy scars.  There was no effusion found, and 
her range of motion was from full extension to 130 degrees of 
flexion.  Testing was negative for evidence of anterior 
cruciate ligament injury.  There was a notable posterior sag 
sign which was not present in the right knee.  There also was 
evidence of posterolateral rotary instability and internal 
and external rotation of the tibia on the femur.  Medial and 
lateral joint line tenderness was found upon palpation.  
Medial and lateral collateral ligaments were intact to varus 
and valgus stressing.  There were no patellofemoral signs, 
and the patella demonstrated normal mobility without 
apprehension sign.

X-ray studies of both of the veteran's knees failed to 
demonstrate any significant asymmetrical joint space 
narrowing, marginal osteophyte formation, or subchondral 
sclerosis.  Alignment of the left knee appeared to be within 
normal limits.  The impression was that the left knee 
symptoms related to partial chondromalacia of the medial 
femorotibial condyle, posterior cruciate ligament 
insufficiency, and associated posterolateral rotary 
instability of the knee.

In May 1994, an MRI report of the left knee from the 
University of Nebraska Medical Center revealed diagnoses of 
small knee joint effusion, a posterior cruciate ligament 
tear, and post-operative changes with evidence of healing 
osteochondritis dissecans.

During a hearing before the undersigned Board member in March 
1996, the veteran indicated that she took Motrin three times 
daily for pain and occasionally required another pain 
medication twice daily.  She reported that she wore a knee 
brace and used a cane.  She reported that she could not walk 
more than fifteen to twenty feet unsupported, could not stand 
for longer than five minutes, could not sit for longer than 
ten minutes, and had pain in both of her hips and her left 
ankle as a result of her left knee disorder.  The veteran 
indicated that her knee had given out on her numerous times 
and within the ten months preceding the hearing and that she 
had fallen four times as a result of her knee giving out.  
She reported that her left knee always felt unstable.  She 
reported that she had difficulty sleeping because she could 
not bend her knee, and she experienced soreness and swelling 
in her left knee in the morning.  She reported that she could 
not lift more than two pounds and could not kneel on her left 
knee.  She indicated that hot baths helped ease the pain in 
her left knee when the weather was cold.  She reported that 
she saw an orthopedic physician once every six months and 
that she did not participate in physical therapy.  Her 
husband testified that the veteran had difficulty with 
housework and climbing the stairs in their home.

The appellant received care at the Blair Medical Clinic in 
December 1996 and April 1997 for her knee.  Physical 
examination in 1996 revealed the knee to be somewhat swollen, 
to show positive varus and valgus stress  signs, and a 
positive McMurray's sign.  She was unable to flex the knee 
due swelling.  Physical examination on April 27, 1997, 
revealed no swelling or fluid on the knee, "pretty good" 
movement but evidence of difficulty with full extension.  X-
ray study was notable for decreased joint space. 

Received in September 1998 were VA outpatient treatment 
records, reflecting treatment from July 1996 to August 1998.  
In December 1996, the veteran was assessed with chronic 
posterior cruciate ligament tear with secondary 
osteoarthritis and increased pain and swelling.  In April 
1997, x-ray studies revealed no effusion or acute process of 
the left knee.  There was joint line tenderness medially and 
full range of motion of the knee.  The veteran was diagnosed 
with patellofemoral syndrome and chronic posterior cruciate 
ligament deficient left knee.  In August 1998, a VA 
outpatient treatment record reported that x-rays of the 
veteran's left knee had been normal and range of motion was 
currently good.  She complained of pain in the medial tibial 
plateau.

At a VA neurological examination in August 1998, left knee 
arthroscopy was reported to be planned because of knee 
arthritic changes.  The veteran was not diagnosed with any 
pertinent finding.

In September 1998, a VA radiology report of the left knee 
revealed an impression of probable osteochondral defect of 
the left medial femoral condyle.  The remainder of the knee 
was unremarkable and there was no left knee effusion.

At a VA joints examination in October 1998, the veteran was 
reported to have had an arthroscopy of her left knee in 1991, 
which revealed an osteochondral defect that was drilled and 
debrided of a medial cartilage tear.  She had had pain and 
had been using a cane since that time.  The pain had become 
worse over the past year, especially with marked flexion.  
Her knee would give out on her, but with no catching or 
locking.  She had been wearing a knee brace since 1992.  The 
left lower extremity revealed full range of motion of the 
left knee, but pain on marked flexion.  There was full 
extension and flexion to 120 degrees.  There was no 
varus/valgus instability, but she had a marked 2+ posterior 
drawer sign, but no anterior drawer.  Pivot shift and 
McMurray's test were negative and there was mild medial joint 
line tenderness.  Motor strength of both knees on flexion and 
extension was 5/5 and symmetric.  Neurovascular examination 
of the lower extremities was normal.  A May 1994 MRI was 
reported to show a posterior cruciate ligament tear and 
September 1998 x-rays revealed no degenerative changes, 
although there was evidence of an old osteochondral defect of 
the left medial femoral condyle.

The assessment was an old osteochondral defect that was still 
visible on x-rays with both clinical and radiographic 
diagnoses of a posterior cruciate ligament tear.  The 
examiner reported that the amount of laxity that the veteran 
had from her posterior cruciate ligament tear could be 
leading to instability of her knee and the brace that she 
wore was insufficient for any kind of support.  The veteran 
walked with the use of a cane, which was most likely not 
absolutely necessary, although with the instability symptoms, 
she used it to protect against any falls.  The fatigability 
factor of her left leg was such that she was not active 
enough, and that with extended periods of activity she would 
fatigue faster.  The examiner reported that the veteran would 
continue to have instability with the posterior cruciate 
ligament deficient knee.

At a VA general medical examination in May 1999, the veteran 
reported that her migraine and knee contributed to her 
problems keeping a job.  She walked with a limp and had a 
brace on her left leg.  

At a VA joints examination in May 1999, the veteran reported 
that she felt that her left knee was worse than it was during 
her October 1998 examination.  She had pain in the medial 
aspect of the left knee joint with weight bearing and, if she 
did too much housework, she would have an ache that would 
last all night.  The "ligaments" in the back of her left 
knee were aching with weight bearing and her knee would crack 
and pop.  Her knee didn't lock but it had given way.  It was 
stiff in the morning and better after soaking and putting 
heat on it.  Climbing stairs was painful and she used a cane 
daily when she had to walk and she wore a brace when she was 
going to be on her knee for any time or doing any work.

The knees appeared symmetric.  There was tenderness in the 
medial aspect of the left knee and some mild tenderness in 
the posterior ligaments.  There was some posterior 
instability but no lateral or anterior instability.  There 
was no crepitus in either knee, McMurray's test was negative 
and range of motion was from 0 to 115 degrees on the left, 
which was stopped because of pain.  The veteran had a canvas 
brace with metal stays on the left knee and used a cane with 
walking.  Her gait was antalgic and she limped favoring her 
left knee.  She was diagnosed with status post posterior 
collateral ligament tear of the left knee and chondromalacia 
patellae of the left knee.

At a VA neurological examination in May 1999, muscle tone, 
strength and bulk in the lower extremities appeared symmetric 
and normal.  Deep tendon reflexes were 2+ and symmetric at 
the patellae.  Her gait was antalgic, and she limped favoring 
the left leg and use of a cane.

At a VA joints examination in September 1999, the veteran was 
reported to have had persistent pain in the left knee, 
especially over the anteromedial aspect, and was starting to 
have some posterior knee pain as well.  She used an elastic 
knee brace with metal stays as well as a cane.  She did home 
exercises for quadriceps and hamstring strengthening and she 
took Motrin, which helped.  She had no true flare-ups, but 
when her pain was worse, she rested, took Motrin, and put ice 
or heat on her knee, which settled things down after a day or 
so.  During her episodes of flares, she did not have any 
significant increase in her disability.  Her knee 
occasionally gave out approximately two times per year, which 
took several days to calm down.  She felt that her pain was 
getting worse.  She was able to ambulate with her crutch for 
unlimited distance, although it was uncomfortable.  She had 
difficulty with stairs and had difficulty getting down onto 
her knees for work.

Physical examination revealed that the knees were symmetric.  
She had tenderness of the medial aspect of her left knee as 
well as over the patellofemoral articulation and posteriorly 
in the knee.  She had a positive posterior drawer and 
posterior sag test.  There were negative anterior drawer and 
Lachman's tests.  The veteran had no crepitance in either 
knee and McMurray's test was negative.  Range of motion was 
from 0 to 120 degrees on the left which was essentially pain 
free.  She had an antalgic gait on the left, and she was 
stable to varus and valgus stress at 0 and 30 degrees of 
flexion.  X-ray studies were reviewed, as was a May 1999 MRI, 
which showed a posterior cruciate ligament tear, some mild 
degenerative changes of the medial compartment, and a small 
joint effusion.  The impression was posterior cruciate 
ligament tear, patellofemoral syndrome, and medial 
compartment degenerative changes.  The examiner reported that 
it was likely that all of these were associated with the 
veteran's service-connected knee injury.  She had weakened 
movement of the knee as well as easy fatigability.  She had 
pain with weight bearing and use.  The examiner reported that 
it was impossible to quantify the amount of disability that 
the veteran had during periods of flare-up, but it was 
minimally more than she had all of the time.

In December 1999, the veteran reported that any use of her 
left knee at all resulted in pain.  She indicated that the 
more she had to use her knee, the more pain she had to endure 
and she was forced to stop the use of the knee.  She 
indicated that, since her examination in May 1999, the amount 
of pain she lived with on a daily basis had increased and the 
amount of use she derived from her left knee had decreased.

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for higher original evaluation for her left knee 
disability is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.  Accordingly, 
no further development is required to comply with the duty to 
assist the veteran in establishing her claim.  See 38 
U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's left knee disorder consists of two separately 
ratable disorders.  Hence, one rating has been established 
for instability and subluxation, and a separate rating has 
been established for arthritis and limitation of motion.  The 
basis for these separate ratings is set forth in VAOPGCPREC 
23-97 (1997), which authorizes a separate rating for 
arthritis apart from any subluxation or instability.

Turning first to the rating warranted for instability and/or 
subluxation, the Board notes that the appellant is currently 
assigned a 30 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  That rating is assigned for severe 
recurrent subluxation or lateral instability, and it is the 
maximum allowable under that code.  Hence, the Board 
considered whether a different diagnostic code would result 
in a higher rating, however, under 38 C.F.R. § 4.71a, neither 
Diagnostic Code 5256, 5260 nor 5261 is appropriate as each of 
these codes go to the degree of any limitation of motion, a 
factor only to be considered under the evaluation for 
arthritis with limitation of motion.  Resort to the remaining 
code which conceivably could result in a higher rating, 38 
C.F.R. § 4.71a, Diagnostic Code 5262, is also not appropriate 
in this case because there is no objective evidence that the 
appellant's left knee disorder is productive of nonunion of 
the tibia and fibula.  Hence, the Board finds that a 
schedular evaluation in excess of 30 percent for a chronic 
left knee disorder with arthroscopic surgery resolving and 
cartilage removal at any time since April 23, 1992, is not in 
order.

As to whether an increased rating is warranted on an 
extraschedular basis. "The governing norm in such an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321.  Here, however, the appellant's left knee has not 
necessitated frequent periods of hospitalization, and the 
appellant is already in receipt of a total rating based on 
individual unemployability.  The Board thus sees no basis for 
an increased rating for this disorder on an extraschedular 
basis.

In reaching this opinion the Board considered whether the 
decision in Fenderson would justify the application of a 
staged rating, however, the Board concludes that at no time 
since April 23, 1992, has an increase in the degree of 
disability been manifested so as to justify the application 
of a staged rating.

Turning then to the question of the rating warranted for 
medial compartment degenerative changes of the left knee with 
limitation of motion, the Board notes that this disorder is 
currently assigned a 10 percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010-5260.  Diagnostic Code 5010 
provides that traumatic arthritis should be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that, 
when documented by X-rays, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Codes 5003 and 5010 and 38 C.F.R. § 4.59 
provide that painful motion due to traumatic arthritis, which 
is established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592-93 (1991), Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991).

The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (1999).  Under Diagnostic Code 5260, a 10 percent 
disability evaluation is available for flexion of a leg 
limited to 45 degrees; and a 20 percent evaluation is 
available where flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261, a 10 percent disability evaluation is 
available for extension of a leg limited to 10 degrees; and a 
20 percent evaluation is available for extension of a leg 
limited to 15 degrees.  38 C.F.R. § 4.71a, 5260, 5261.

In this respect, the Board notes that at no time since the 
appellant initially filed her claim has her left knee 
arthritis ever been manifested by either restriction required 
for a compensable evaluation under either code.  As such, it 
is clear that the current 10 percent rating currently 
assigned was granted under the Lichtenfels doctrine noted 
above, and that there is no basis for an increased evaluation 
due to a limitation of motion.  38 C.F.R.§ 4.71a, Diagnostic 
Codes 5260, 5261.

The Board therefore turns to the appellant's entitlement to 
an increased evaluation under the provisions of 38 C.F.R. § 
4.40, 4.45, and 4.59 as interpreted by the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here, the appellant is noted 
to describe flare-ups of left knee pain, however, physical 
examination has resulted in the uncontroverted medical 
opinions that she does not suffer from true flare ups, that 
any degree of increased disability during a claimed flare up 
is impossible to quantify, and that in any event any degree 
of increase is not more than minimal.  Moreover, no 
examination of record associates either disuse atrophy, or 
incoordination on use with left knee arthritis.  As these 
medical opinions are of greater probative weight than the 
appellant's lay statements, the Board finds that an increased 
evaluation for medial compartment degenerative changes of the 
left knee with limitation of motion is not warranted under 38 
C.F.R. § 4.40, 4.45, or 4.59.  Hence, to this extent, the 
benefit sought on appeal is denied.

In reviewing this claim for an increased rating under the 
Fenderson doctrine, however, the Board finds that the 10 
percent assigned for left knee arthritis should date from 
April 27, 1997.  In this regard, on that date the appellant 
reported left knee pain, and x-ray studies showed evidence of 
decreased joint space in the knee joint itself.  Accordingly, 
the Board concludes under Fenderson that the effective date 
for the assignment of a 10 percent evaluation for left knee 
medial compartment degenerative changes with limitation of 
motion should be April 27, 1997.  To this extent the benefit 
sought on appeal is allowed.

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, however, except as to the 
effective date for the assignment of a separate 10 percent 
rating for left knee arthritis, the preponderance of the 
evidence is against the appellant's claims, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 30 percent from April 
23, 1992, for a left knee disorder is denied.  

Entitlement to a 10 percent effective from April 27, 1997, 
for degenerative changes of the medial compartment of the 
left knee with limitation of motion is granted subject to the 
laws and regulations governing the award of monetary 
benefits.  Entitlement to a rating in excess of 10 percent 
from April 27, 1997, for degenerative changes of the medial 
compartment of the left knee with limitation of motion is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



